PUBLISH

                     IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT                       FILED
                            ________________________________
                                                              U.S. COURT OF APPEALS
                                        No. 97-3270             ELEVENTH CIRCUIT
                            ________________________________         04/13/99
                                                                 THOMAS K. KAHN
                            D.C. Docket No. 96-247-CIV-OC-10A         CLERK



KAREN ANDERSON,

                                                    Plaintiff-Appellee,

       versus

AUTO-OWNERS INSURANCE COMPANY,

                                                    Defendant-Appellant.


_________________________________________________________________

                     Appeal from the United States District Court
                          for the Middle District of Florida
_________________________________________________________________

                                        (April 13, 1999)

Before HATCHETT, Chief Judge, BIRCH, Circuit Judge, and KEITH*, Senior Circuit Judge.

PER CURIAM:

________________________________
*
 Honorable Damon J. Keith, Senior U.S. Circuit Judge for the Sixth Circuit, sitting by
designation.
       This case requires us to determine whether two separate vehicles traveling in tandem and

causing a single automobile accident constitutes one or two “occurrences” for purposes of

insurance policy indemnification for the victim. Because we find no definitive Florida precedent

for this insurance policy language interpretation issue, we certify the question to the Supreme

Court of Florida.

                                             I. FACTS

       On December 7, 1996, appellant Karen Anderson was a passenger in a Mazda Miata

convertible automobile traveling southbound in the left lane of Interstate 75. A tractor-trailer

rig, comprised of a 1987 white tractor and a 1986 Great Dane commercial trailer, was also

traveling southbound in the left lane. The Miata pulled into the right lane in order to pass the

tractor-trailer rig, but while passing, the rig moved into the right lane. To avoid a collision, the

Miata swerved off the highway and overturned. Anderson sustained severe injuries.

       Craig Bishop owned both the tractor and trailer, and insured both through Auto-Owner$s

Insurance Company (Auto-Owner$s), under the same policy. Auto-Owner$s, pursuant to its

contractual duty to defend Bishop, entered into settlement negotiations with Anderson. The

negotiations reached an impasse when the parties disagreed as to the interpretation of portions of

the insurance policy language. The limiting language in dispute reads as follows:

       The limit of liability stated in the Declarations is the most we will pay for all
       damages, including damages for expenses, care and loss of services and loss of
       use as a result of any one occurrence. Charging premiums under this policy for
       more than one automobile does not increase the limit of our liability as stated for
       each occurrence.

(Emphasis added).




                                                  2
       Anderson filed a lawsuit in the Circuit Court for the Fifth Judicial Circuit of Florida,

seeking a declaratory judgment that would award her the policy limit for both insured vehicles

(the tractor and the trailer). Auto-Owner$s removed the action to federal district court in October

of 1996. Ultimately, Auto-Owner$s settled the claim against Bishop, paying Anderson $750,000

in uncontested policy proceeds, and agreeing to litigate and resolve Anderson$s claimed

entitlement to a second $750,000 policy payout, in a separate action.

                                 II. PROCEDURAL HISTORY

       Pursuant to a case management report filed with the district court, both parties agreed

that because the sole issue required resolution as a matter of law, the court should render its

decision through summary judgment. According to the district court, the issue before it

presented a question of first impression in Florida.

       The district court granted Anderson$s motion for summary judgment, determining that

although the rig was responsible for causing one accident, the rig was essentially two

“automobiles,” the tractor and the trailer. Thus, the policy limit of $750,000 was available to

Anderson for each of the insured automobiles. The district court found that it was reasonable to

interpret the above-cited policy language to mean that when two separate vehicles are involved

in one single accident, two occurrences exist. The district court further found that if Auto-

Owner$s intended to treat the two separately covered vehicles as a single-covered vehicle when

operated in tandem, it could have drafted the policy to achieve that result. Therefore, the district

court awarded Anderson $1,500,000 for her injuries.

                                        III. DISCUSSION




                                                 3
       In construing an insurance contract, it is well-settled in Florida that “a court must first

examine the natural and plain meaning of a policy$s language.” Key v. Allstate Ins. Co., 90 F.3d

1546, 1548-49 (11th Cir. 1996). A court should read an insurance policy as a whole, and

endeavor to give each provision its full meaning and operative effect. Dahl-Eimers v. Mutual of

Omaha Life Ins. Co., 986 F.2d 1379, 1381 (11th Cir. 1993). Where the existence or

nonexistence of coverage is clear from the unambiguous terms of the policy, the court must give

those terms the effect their plain meaning dictates. See Key, 90 F.3d at 1549.

       If, however, the relevant policy language is susceptible to multiple reasonable

interpretations, one providing coverage and another denying it, the insurance policy is

ambiguous. Dahl-Eimers, 986 F.2d at 1381. If an insurance policy is ambiguous, a court must

resolve the ambiguity against the drafter of the policy in favor of coverage. Golden Door

Jewelry Creations, Inc. v. Lloyd$s Underwriters Non-Marine Assoc., 117 F.3d 1328, 1337 (11th

Cir. 1997). Although courts must avoid “adding hidden meanings, terms, conditions, or

unexpressed intentions” to policy provisions, a court should find ambiguity if any real doubt

exists as to the proper construction of a policy provision when its terms are given their plain

meaning. Key, 90 F.3d at 1549.

       Auto-Owner$s argues vigorously that the district court erred in interpreting the insurance

policy as ambiguous and open to several reasonable interpretations. Auto-Owner$s claims that

its policy$s limiting language covers the type of accident at issue. Further, Auto-Owner$s argues

that the plain meaning of the policy language is simply that “one occurrence” is equal to one

accident, and maintains that the accident involving the Miata and the rig consisted of only one

occurrence. See Weimer v. Country Mutual Ins. Co., 565 N.W.2d 595 (Wis. Ct. App. 1997)


                                                 4
(holding that the insurer of a dump-truck with an attached trailer was not liable to the injured

party for the dual amount of the policy limit due to express limiting language in the policy to that

effect).

           Auto-Owner$s directs this court to a number of non-binding state court opinions that hold

where two or more related automobiles, insured through the same company, are involved in a

single accident the insured party is not entitled to recover the policy limit of each automobile

involved, but can only recover the policy limit of one automobile, or the policy limit of one

accident. See, e.g., Shamblin v. Nationwide Mutual Ins. Co., 332 S.E.2d 639 (W. Va. 1985)

(holding that the insurer of three vehicles traveling in a convoy, whose citizens band (CB) radio

communications caused an accident and injuries, was not responsible for paying the policy limit

available on all three automobiles due to express limiting language in the policy); Suh v. Dennis,

614 A.2d 1367 (N.J. Super. 1992) (holding that the insurer of two automobiles was not liable to

the injured party for the policy amount on both cars because of express, limiting language in the

policy, where employees were racing the cars ultimately causing the accident).

           Auto-Owner$s additionally claims that the district court’s grant of summary judgment for

Anderson was erroneous because it failed to consider the insurance policy as a whole, giving

each provision an operative effect. See Dahl-Eimers, 986 F.2d at 1381. Auto-Owner$s claims

that the district court failed to follow the principles of construction, failed to attribute the plain

and ordinary meanings to the undefined terms in the insurance policy and failed to consult the

dictionary for definitions of purportedly ambiguous terms. See Berkshire Life Ins. Co. v.

Adelberg, 698 So. 2d 828, 837 (Fla. 1997).




                                                   5
       Anderson responds that Auto-Owner$s argument that the current common law trend in

this country--to disallow the recovery of two policy limits for two automobiles involved in one

accident--is unpersuasive. Anderson rebuts each of the cases Auto-Owner’s relies upon through

showing that the policy language contains very specific limiting provisions, unlike the language

in Auto-Owner$s policy. Each policy Auto -Owners referenced contained some form of the

following explicit language: “Regardless of the number of . . . vehicles involved in the accident .

. . the company$s liability is limited.” Anderson argues that Auto-Owner$s policy simply does

not contain the traditional limiting language that forecloses recovery.

       Anderson additionally responds that the plain meaning interpretation of the policy

language clearly provides coverage in the amount of $750,000 for each of the two vehicles

involved in the accident, resulting in total coverage available to her of $1,500,000. Thus, the

issue of whether two separate vehicles involved in a single accident constitutes one or two

occurrences for purposes of insurance policy payout appears to be an unsettled question of

Florida law.

       Accordingly, we certify the following question to the Supreme Court of Florida:

CERTIFICATION FROM THE UNITED STATES COURT OF APPEALS
FOR THE ELEVENTH CIRCUIT TO THE SUPREME COURT OF FLORIDA, PURSUANT
TO SECTION 25.031, FLORIDA STATUTES, AND RULE 9.150, FLORIDA RULES OF
APPELLATE PROCEDURE.

TO THE SUPREME COURT OF FLORIDA AND ITS HONORABLE JUSTICES:

       This panel of the United States Court of Appeals for the Eleventh Circuit concludes that

this case involves an unanswered question of state law that is determinative of this appeal, and

we can find no clear, controlling precedent in the decisions of the Supreme Court of Florida.




                                                 6
Therefore, we certify the following question of law based on the facts and procedural history

recited above, to the Supreme Court of Florida for instructions.

       Style of case: Karen Anderson, Plaintiff-Appellee, v. Auto-Owners Insurance Company,

Defendant-Appellant, Case No. 97-3270.

       Movant: Auto-Owners Insurance Company. See Fla. R. App. P. 9.150(d).

       Statement of Facts: We incorporate our statement of facts from above.

       Question to be certified to the Supreme Court of Florida:

       Whether the tractor-trailer rig should be treated as a single covered automobile,
       under the policy language forming the basis of the present dispute, or whether the
       single accident resulting in Anderson$s injuries constituted two occurrences
       within the meaning of the policy.

       The phrasing of this question is not intended to limit the Supreme Court in considering

the issue presented or the manner in which it gives its answer. See Dorse v. Armstrong World

Ind., Inc., 798 F.2d 1372, 1377-78 (11th Cir. 1986). The entire record in this case and the briefs

of the parties will be transmitted to the Supreme Court of Florida for assistance in answering this

question.

                                   QUESTION CERTIFIED.




                                                 7